Name: 93/188/EEC: Commission Decision of 4 March 1993 amending Decision 92/486/EEC establishing the form of cooperation between the Animo host centre and Member States
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  information technology and data processing;  information and information processing;  agricultural policy;  agricultural activity
 Date Published: 1993-04-03

 Avis juridique important|31993D018893/188/EEC: Commission Decision of 4 March 1993 amending Decision 92/486/EEC establishing the form of cooperation between the Animo host centre and Member States Official Journal L 082 , 03/04/1993 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 49 P. 0051 Swedish special edition: Chapter 3 Volume 49 P. 0051 COMMISSION DECISION of 4 March 1993 amending Decision 92/486/EEC establishing the form of cooperation between the Animo host centre and Member States(93/188/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 20 (3) thereof, Whereas given the state of advance of the preparatory work in the Member States for the Animo computerized network a single date should be scheduled for bringing the system into operation; whereas this date should be taken into account in the provisions of Commission Decision 92/486/EEC (3) establishing the form of cooperation between the Animo host centre and Member States; Whereas certain necessary elements of the contract to be concluded between the Animo host centre and each Member State should be specified; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 92/486/EEC is hereby amended as follows: 1. In Article 2 the first indent is replaced by: '- enter into force for three years beginning on 1 April 1993,`. 2. The following indent is added to Article 2: '- include a clause covering updating, protection and availability of data, responsibilities, and the payment schedule.` 3. In Article 4, '1 July 1993` is replaced by '1 April 1994`. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission